Case 18-44539       Doc 41    Filed 04/24/19     Entered 04/24/19 10:50:55    Main Document
                                               Pg 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION
 In Re:                                      )
                                             )       Case No. 18-44539-399
 Patricia M. Todd                            )
                                             )       Chapter 13
                        Debtor               )

           DEBTOR’S REPLY TO TRUSTEE’S OBJECTION TO CLAIM 8-1

          COMES NOW Kimber H. Baro, Attorney for Debtor, and in response to the
 Trustee’s Objection to claim 8-1 filed by the Metropolitan St. Louis Sewer District in the

 sum of 3,353.28 states that this claim is secured by a lien on the Debtor‘s principal

 residence that is scheduled to be paid through the plan. Debtor’s counsel requests that the

 Trustee’s objection be overruled and that the claim be allowed.


                                                     /s/ Kimber H. Baro
                                                     KIMBER H. BARO #33690
                                                     ATTORNEY FOR DEBTOR
                                                     BARO LAW FIRM
                                                     1605 N. LINDBERGH BLVD
                                                     FLORISSANT, MO 63031
                                                     TEL: (314) 896-1999
                                                     FAX: (314) 942-7195
                                                     EMAIL: kbaro@barolawfirm.com
                                 CERTIFICATE OF SERVICE
          I certify that a true and correct copy of the foregoing document was filed
 electronically on April 24, 2019 with the United States Bankruptcy Court, and has been
 served on the parties in interest via e-mail by the Court’s CM/ECF System as listed on the
 Court’s Electronic Mail Notice List.

        I certify that a true and correct copy of the foregoing document was filed
 electronically with the United States Bankruptcy Court, and has been served by Regular
 United States Mail Service, postage fully pre-paid, addressed to those parties listed
 below on April 24, 2019.


 Metro St. Louis Sewer District
 Bankruptcy Department
Case 18-44539   Doc 41   Filed 04/24/19     Entered 04/24/19 10:50:55   Main Document
                                          Pg 2 of 2


 2350 Market Street
 St. Louis, MO 63103



                                                /s/ Kimber H. Baro
